Citation Nr: 0911039	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for depression, 
currently evaluated as 30 percent disabling.

2.  Propriety of a reduction from a 30 percent rating to a 10 
percent rating for cardiomegaly, effective from November 1, 
2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
cardiomegaly from November 1, 2006.

4.  Propriety of a reduction from a 20 percent rating to a 10 
percent rating for hypertension with headaches, effective 
from November 1, 2006.

5.  Entitlement to an evaluation in excess of 10 percent for 
hypertension with headaches from November 1, 2006.

6.  Propriety of a reduction from a 10 percent rating to a 
noncompensable rating for lumbar strain, effective from 
November 1, 2006.

7.  Entitlement to a compensable evaluation for lumbar strain 
from November 1, 2006.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1994 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In October 2008, the Veteran testified at a hearing before 
the Board.  At the hearing, the Veteran submitted additional 
evidence to the Board in the form of VA and private treatment 
records.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304(c) (2008).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

(The decision below addresses the Veteran's claim for an 
increased rating for depression and the propriety of the 
reductions pertaining to cardiomegaly, hypertension with 
headaches, and lumbar strain.  The increased rating claims 
pertaining to cardiomegaly, hypertension with headaches, and 
lumbar strain, as well as the claim for TDIU, are addressed 
in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's service-connected depression has been 
manifested by symptoms that include depressed mood, 
constricted affect, anxiety, panic attacks, irritability, 
anger, sleep problems, poor concentration, and impaired 
judgment, which have resulted in occupational and social 
impairment with reduced reliability and productivity.

2.  Following a November 2005 VA examination, the RO proposed 
to reduce the rating for service-connected cardiomegaly from 
30 percent to zero percent; reduce the rating for service-
connected hypertension with headaches from 20 percent to 
10 percent; and reduce the rating for service-connected 
lumbar strain from 10 percent to zero percent.

3.  By a rating decision dated in July 2006, the RO 
implemented the reductions (the rating for cardiomegaly was 
only reduced to 10 percent), effective November 1, 2006.

4.  A comparison of the medical evidence upon which a 30 
percent disability rating was awarded with the evidence 
reviewed in connection with the rating reduction reflected 
improvement in service-connected cardiomegaly to a level no 
higher than that accounted for by the 10 percent rating.

5.  A comparison of the medical evidence upon which a 20 
percent disability rating was awarded with the evidence 
reviewed in connection with the rating reduction reflected 
improvement in service-connected hypertension with headaches 
to a level no higher than that accounted for by the 10 
percent rating.

6.  A comparison of the medical evidence upon which a 10 
percent disability rating was awarded with the evidence 
reviewed in connection with the rating reduction reflected 
improvement in service-connected lumbar strain to a level no 
higher than that accounted for by the noncompensable rating.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for service-
connected depression have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9434 (2008).

2.  The reduction of the 30 percent rating to a 10 percent 
rating for cardiomegaly was proper.  38 U.S.C.A. §§ 1155, 
5112 (West 2002); 38 C.F.R. §§ 3.105, 4.3, 4.7, 4.104, 
Diagnostic Code 7005 (2006).

3.  The reduction of the 20 percent rating to a 10 percent 
rating for hypertension with headaches was proper.  
38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (2006).

4.  The reduction of the 10 percent rating to a 
noncompensable rating for lumbar strain was proper.  
38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Depression

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim for an increased 
rating for depression has been accomplished.  Through March 
2006 and May 2008 notice letters, the RO notified the Veteran 
of the information and evidence needed to substantiate her 
claim.  The notice letters informed the Veteran that the 
evidence must show an increase in severity of the disability.  
Additionally, the Veteran was told to submit medical evidence 
and lay statements showing how the disability impacts her 
employment and daily life.  The May 2008 letter also set 
forth the general criteria for assigning disability ratings 
and listed the applicable diagnostic code.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in June 2008, which followed the May 2008 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the March 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of this 
increased rating claim for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim for an increased rating for depression.  The Veteran's 
service treatment records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Charleston, South Carolina, and its 
associated outpatient clinics.  Additionally, in November 
2005 and September 2007, the Veteran was provided VA 
examinations in connection with her claim, the reports of 
which are of record.  Furthermore, as noted in the 
introduction, the Veteran was afforded a hearing before the 
Board in October 2008, the transcript of which is also of 
record.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
her claim pertaining to depression that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.



B. Analysis

The Veteran contends that her service-connected depression is 
more disabling than what is reflected by the 30 percent 
rating currently assigned.  

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected depression has been evaluated 
under Diagnostic Code 9434 for major depressive disorder.  
Under this diagnostic code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9434) (2008).

A review of the evidence associated with the claims file 
since one year before the claim for an increase was filed 
(July 29, 2005), reveals that the Veteran underwent VA 
examination in connection with the claim in November 2005.  A 
history of major depressive disorder was noted.  The Veteran 
reported having depression, anger, and sleep problems.  The 
Veteran was unemployed but looking for employment.  She had 
three children and was married but she was having marital 
problems.  The Veteran denied having delusions, 
hallucinations, and suicidal or homicidal thoughts.  
Objective examination showed no impairment of thought 
processes or communication.  The Veteran was cleanly and 
appropriately attired.  She was oriented and had normal 
speech.  The Veteran denied memory loss and obsessive 
behavior.  Her mood was depressed and she had slight impaired 
impulse control.  The diagnosis was chronic major depressive 
disorder, possibly at stasis.  A Global Assessment of 
Functioning (GAF) score of 54 was assigned by the examiner.

In September 2007, the Veteran underwent further VA 
psychiatric examination.  The Veteran reported symptoms of 
depression, irritability, anger, and problems sleeping.  At 
that time, the Veteran had full-time employment although the 
job led to more stress and anger.  The Veteran continued to 
live with her three children but was now divorced.  In her 
free time on the weekends, she got together with her friends.  
A mental status examination showed that the Veteran was 
adequately groomed and casually attired.  Her speech was 
normal and her eye contact was appropriate.  Thought content 
was logical and goal directed and there was no indication of 
a psychotic process despite a report of some paranoia.  The 
Veteran's sleep was reduced and she endorsed problems with 
impulse control and mood instability.  The examiner diagnosed 
the Veteran with bipolar affective disorder.  A GAF score of 
52 to 55 was assigned.

Treatment records from the Charleston VAMC show regular 
mental health treatment throughout the pendency of the claim.  
During this time period, the Veteran was primarily diagnosed 
with major depressive disorder.  From 2005 to 2008, her GAF 
score ranged from 40 to 60.  The VA treatment records 
documented the Veteran's depressed mood, constricted and 
reactive affect, sleep problems, and poor concentration.  In 
September 2005, the disability was characterized as mild.  
Notably, beginning in March 2006, the Veteran's insight and 
judgment were characterized as impaired.

In October 2008, the Veteran provided testimony before the 
Board.  The Veteran stated that she had symptoms of 
depression, anxiety with panic attacks once per week, 
avoidant behavior, impatience, and forgetfulness.  The 
Veteran reported that she had three children and went to 
church, but had no friends.  She stated that some of the 
problems were related to her medication that was frequently 
changing.

In consideration of the evidence of record, the Board finds 
that the criteria for a 50 percent rating for depression have 
been met.  VA treatment records document that the Veteran has 
regularly experienced impaired judgment.  That type of 
symptom is explicitly set forth in the criteria for a 50 
percent rating.  Additionally, the evidence reflects some 
impairment of memory, particularly in forgetting to complete 
tasks.  Moreover, the Veteran's divorce appears to show that 
she has difficulty in maintaining effective relationships.  
Furthermore, when the Veteran is employed, her depression 
appears to impair her ability to work because her stress and 
anger increases.

The Veteran's assigned GAF scores generally have been 
representative of moderate symptoms.  Examples of such 
symptoms include flat affect, circumstantial speech, and 
occasional panic attacks.  Those types of symptoms are 
contemplated in the criteria for a 50 percent rating.

The Board notes that the Veteran has not exhibited all the 
criteria illustrative of the 50 percent evaluation.  
Generally, the Veteran has had normal speech and can 
understand complex commands.  She also has not had flattened 
affect or impaired abstract thinking.  However, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2008).

In this case, the Veteran has exhibited impaired judgment.  
It appears she has generally had difficulty establishing and 
maintaining effective occupational and social relationships.  
Based on the evidence, the Board finds that the symptoms of 
her depression have resulted in occupational and social 
impairment with reduced reliability and productivity.  Thus, 
an increase is warranted to 50 percent for service-connected 
depression.

Although a 50 percent rating is warranted, the criteria for a 
70 percent rating or a total rating have not been met.  That 
is, the symptoms have not resulted in occupational and social 
impairment with deficiencies in most areas or total 
occupational and social impairment.  The evidence does not 
show that the Veteran has exhibited symptoms similar to 
suicidal ideation, obsessional rituals, near-continuous 
panic, disorientation, or hygiene neglect.  Although slight 
impaired impulse control was noted on one occasion, the 
evidence does not reflect that the Veteran has exhibited 
unprovoked irritability with periods of violence.  
Additionally, the Veteran indicates that she meets with 
friends on the weekend; thus, she has some ability to 
maintain relationships.  The evidence also does not indicate 
that the Veteran has had problems akin to gross impairment of 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others, an inability to perform 
daily activities or maintain minimal personal hygiene; or 
memory loss of close relatives or her name or occupation.  
Consequently, a 70 percent or 100 percent schedular rating is 
not warranted at any point during the rating period.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's depression has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of her disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to an evaluation in excess of 30 percent 
for depression-50 percent, but no higher.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against an even higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

II. Ratings prior to November 1, 2006, 
including Propriety of Reductions

By a January 2006 rating action, the RO proposed a reduction 
of the rating for three of the Veteran's service-connected 
disabilities:  cardiomegaly from 30 percent to a 
noncompensable (zero percent) level; hypertension with 
headaches from 20 percent to 10 percent; and lumbar strain 
from 10 percent to a noncompensable level.  The proposed 
reductions were based on findings made in a November 2005 VA 
examination report.  The Veteran was notified of the RO's 
intent to reduce the assigned ratings by a letter also dated 
in January 2006.

By the January 2006 letter, the Veteran was afforded the 
opportunity for a hearing and was given 60 days in which to 
submit additional evidence to show why her compensation 
payments should be continued at their then-present level.  
See 38 C.F.R. § 3.105(e) and § 3.105(i) (2006).  The Veteran 
did not request a hearing or submit additional medical 
evidence in response to the letter.  She did submit a 
statement in March 2006 stating that she thought her 
disabilities had worsened and not improved.

Subsequently, the RO issued a July 2006 rating decision by 
which the reductions were effectuated (the rating for 
cardiomegaly was only reduced to 10 percent).  Given the 
chronology of the process described above, the Board finds 
that the RO complied with the procedures required under 
38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
ratings by notifying the Veteran of her rights and giving her 
an opportunity for a hearing and time to respond.

The Veteran was originally awarded service connection for 
cardiomegaly, hypertension with headaches, and lumbar strain 
in a January 2005 rating decision.  The initial ratings for 
the disabilities were made effective May 29, 2004.  Because 
the disabilities were not evaluated at the indicated level of 
disability for a long period of time (five years or more), 
the provisions pertaining to reductions of stabilized 
evaluations were not applicable.  See 38 C.F.R. § 3.344(c) 
(2006).

(The Board notes that the effective date of a reduction under 
38 C.F.R. § 3.105(e) shall be the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e) and 
§ 3.105(i)(2)(i).  In this case, the RO established an 
effective date of November 1, 2006 for the reduced ratings.  
However, given that the Veteran was notified of the final 
rating action on August 2, 2006, the proper effective date is 
October 31, 2006, which is the last day of the month in which 
the 60-day period expired.  The Board does not find that such 
a miscalculation renders the reduction ratings void ab 
initio.  See VAOPGCPREC 31-97 (Aug. 29, 1997); cf. Hayes v. 
Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. 
App. 320 (1995).)

The Board must next address whether a reduction was warranted 
for the three disabilities.  In considering the propriety of 
a reduction, the Board must focus on the evidence available 
to the RO at the time the reduction was effectuated, although 
post-reduction medical evidence may be considered in the 
context of evaluating whether the condition had demonstrated 
actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 281-82 (1992).

A. Cardiomegaly

The Veteran's cardiomegaly was found to be 30 percent 
disabling based on evidence from a November 2004 VA 
examination report.  The RO evaluated the Veteran's 
cardiomegaly under Diagnostic Code 7005 by analogy to 
arteriosclerotic heart disease.  Under that diagnostic code, 
a 10 percent evaluation is warranted when there is a workload 
of greater than 7 metabolic equivalents (METs) but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or when continuous medication is 
required.  A 30 percent evaluation is warranted when there is 
a workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted when there is more than 
one episode of acute congestive heart failure in the past 
year; or when there is a workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The maximum 100 percent evaluation is warranted 
when there is chronic congestive heart failure; or when there 
is a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104 (Diagnostic Code 7005) 
(2006).

During the November 2004 examination, the Veteran reported a 
history of chest pain but she did not indicate that she had 
been diagnosed with a heart disability other than 
hypertension.  The preliminary diagnosis was atypical chest 
pain.  An EKG was conducted and it was normal.  After x-rays 
of the chest were taken, the impression given was 
cardiomegaly.  METs workload testing was not conducted.

It appears that the RO established the 30 percent rating for 
cardiomegaly solely because the impression of cardiomegaly 
from the November 2004 examination was akin to cardiac 
hypertrophy.  When cardiac hypertrophy is evidenced by x-ray, 
then a 30 percent rating is warranted.  See 38 C.F.R. § 4.104 
(Diagnostic Code 7005).

In the November 2005 VA examination report on which the RO 
based the reduction, the examiner stated that the November 
2004 x-ray report did not in fact show cardiomegaly.  In the 
November 2005 report and a December 2005 addendum, the 
examiner stated that the definition of cardiomegaly based 
purely on x-ray evidence is when the cardiothoracic ratio is 
greater than 50 percent.  In the Veteran's case, x-rays 
showed that the cardiothoracic ratio was exactly 50 percent.  
As a result, the examiner gave the opinion that a diagnosis 
of cardiomegaly was not justified.  METs workload testing was 
not conducted.

Treatment records from the Charleston VAMC during this time 
period showed complaints of chest pain in August 2005 and 
March 2006.  An August 2005 EKG did not reveal cardiac 
hypertrophy or dilation.  The treatment records did not 
contain a diagnosis of a heart disability separate from 
hypertension.  The records do show that the Veteran was 
prescribed diltiazem for the heart to be taken daily.

The evidence contained in the November 2005 examination 
report and addendum showed improvement regarding cardiomegaly 
compared to the November 2004 examination report.  
Specifically, it was shown and explained that the Veteran did 
not in fact have cardiomegaly and no other heart disability 
(other than hypertension) was indicated by the records.  
Without evidence of cardiomegaly or associated cardiac 
hypertrophy, the 30 percent rating was no longer warranted.  
However, considering that VA treatment records appeared to 
show that continuous medication was required, a 10 percent 
rating was appropriate.  See 38 C.F.R. § 4.104 (Diagnostic 
Code 7005).  A rating higher than 30 percent prior to 
November 1, 2006, was not warranted because there was no 
evidence showing a workload of 7 METs or less, there was no 
evidence of dilation, there was no evidence of congestive 
heart failure, and there was no evidence of left ventricular 
dysfunction.  Id.  

B. Hypertension with Headaches

The Veteran's hypertension with headaches was found to be 20 
percent disabling based on evidence from the November 2004 VA 
examination report.  The RO evaluated the disability under 
Diagnostic Code 7101 for hypertensive vascular disease 
(hypertension).  That diagnostic code provides for a 10 
percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  Lastly, a 
60 percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (2006).

During the November 2004 examination, the Veteran reported a 
history of hypertension and that she was prescribed 
medication to treat the hypertension.  Blood pressure 
readings at the examination were 161/108, 166/107, 178/116, 
and 160/102.  The examiner diagnosed the Veteran with 
uncontrolled essential hypertension.  The Veteran also 
reported instances of headaches related to her hypertension.  
Examination reflected that the Veteran's head was atraumatic 
and normocephalic.  The diagnosis was tension-type headaches.

It appears that the RO established the 20 percent rating for 
hypertension because the blood pressure readings from the 
November 2004 examination approximated diastolic pressure 
predominantly 110 or more.  When such is the case, a 20 
percent rating is warranted for hypertension.  See 38 C.F.R. 
§ 4.104 (Diagnostic Code 7101).

In the November 2005 VA examination report on which the RO 
based the reduction, blood pressure readings were documented 
as 144/90, 146/94, and 140/90.  The diagnosis was listed as 
hypertension with good medical control.  Associated headaches 
were again reported by the Veteran.  The examiner stated that 
the Veteran had recurrent non-migraine headaches that were 
easily controlled with over the counter medications.

Treatment records from the Charleston VAMC during this time 
period contained several blood pressure readings.  In May 
2005, the Veteran's blood pressure was 154/101 and 170/114.  
It was 142/95 in August 2005, 154/103 in September 2005, and 
165/91 in March 2006.

The evidence contained in the November 2005 examination 
report and the contemporaneous VA treatment records showed 
improvement regarding hypertension compared to the November 
2004 examination report.  The blood pressure readings at the 
November 2005 examination did not even show diastolic 
pressure of 100 or more.  Although a diastolic pressure 
reading of 114 was documented in May 2005, it cannot be said 
that diastolic pressure was predominantly 110 or more when 
seven other diastolic readings during this time period were 
less than 110.  Without evidence of diastolic pressure 
predominantly 110 or more, the 20 percent rating for 
hypertension was no longer warranted.  However, considering 
that the Veteran's hypertension required continuous 
medication for control, a 10 percent rating was appropriate.  
See 38 C.F.R. § 4.104 (Diagnostic Code 7101).  A rating 
higher than 20 percent prior to November 1, 2006, was not 
warranted because the evidence did not show that systolic 
pressure was predominantly 200 or more as even one reading of 
200 was not documented.  

In addition to the Veteran's hypertension, there was no 
indication that a higher or separate rating was warranted for 
the associated headaches.  The November 2005 VA examiner 
found that the Veteran's headaches were not of the migraine 
type and that they were easily controlled by over the counter 
medication.  Without evidence of headaches due to injury, 
such as head trauma, or evidence that the headaches resulted 
in symptoms similar to prostrating attacks resulting from 
migraines, a separate compensable rating was not warranted.  
See, e.g., 38 C.F.R. § 4.124a (Diagnostic Codes 8045, 8100) 
(2006).

C. Lumbar Strain

The Veteran's lumbar strain was found to be 10 percent 
disabling based on evidence from the November 2004 VA 
examination report.  The RO evaluated the Veteran's 
disability under Diagnostic Code 5237 for lumbosacral strain.  
Under that diagnostic code, the General Rating Formula for 
Diseases and Injuries of the Spine is used.  The General 
Rating Formula provides that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5237) (2006).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic 
Code 5237).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

During the November 2004 examination, the Veteran reported a 
history of low back pain.  She denied that the pain radiated 
to her legs and she denied any bowel or bladder problems.  
The examiner found the Veteran's spine to have normal 
curvature.  There was tenderness to palpation over the 
lumbosacral spine.  Range of motion testing reflected flexion 
of the thoracolumbar spine to 75 degrees, extension to 30 
degrees, lateral flexion to 30 degrees bilaterally, and 
lateral rotation to 40 degrees bilaterally.  The Veteran had 
complaints of pain on motion but the examiner found that 
there was no additional limitation of motion as a result of 
pain, fatigue, or lack of endurance on repetitive motion.  
The examiner found no obvious neurological abnormalities.  X-
rays of the lumbar spine were negative.  The diagnosis was 
lumbosacral strain with residual mechanical low back pain 
secondary to body habitus.

It appears that the RO established the 10 percent rating for 
lumbar strain because the evidence from the November 2004 
examination showed flexion of the thoracolumbar spine was not 
greater than 85 degrees and because localized tenderness was 
present.  When such is the case, then a 10 percent rating is 
warranted.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237).

In the November 2005 VA examination report on which the RO 
based the reduction, the examiner found that the Veteran's 
range of motion of the thoracolumbar spine was normal.  
Although the Veteran continued to report the symptom of low 
back pain, she could flex to 90 degrees, extend to 
30 degrees, laterally bend to 30 degrees bilaterally, and 
rotate to 45 degrees bilaterally.  The examiner stated that 
there was no additional limitation of motion as a result of 
pain, fatigue, weakness, or lack of endurance on repetitive 
motion.  Examination also revealed normal spine curvature, no 
palpable spasm, and no apparent tenderness.  Straight leg 
testing was negative.  The listed diagnosis was normal 
examination of the lumbar spine.  Treatment records from the 
Charleston VAMC during this time period did not contain 
examination of the spine although low back pain was listed in 
the problem history.

The evidence contained in the November 2005 examination 
report showed improvement regarding lumbar strain compared to 
the November 2004 examination report.  Specifically, a normal 
lumbar spine examination was documented.  Other than 
subjective complaints of low back pain, objective impairment 
was not evidenced by the examination.  Notably, the Veteran 
had full range of motion of the thoracolumbar spine and 
tenderness was absent.  Without evidence of forward flexion 
of the thoracolumbar spine limited to 85 degrees or less, or 
localized tenderness, the 10 percent rating was no longer 
warranted.  Even with consideration of other factors such as 
pain on repetitive motion, the examiner indicated that there 
was no associated loss of motion.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at, 204-7.  Therefore, a 
noncompensable rating was appropriate.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5237).  Additionally, a higher than 10 
percent rating was not warranted for lumbar strain prior to 
November 1, 2006, because the evidence did not suggest that 
the Veteran had the limitation of motion, even when 
accounting for pain or tenderness, to meet the criteria.  Id. 

D. Conclusion

In view of the less severe findings in the November 2005 VA 
examination and relevant VA treatment records compared to the 
findings in the November 2004 VA examination, the reductions 
made by the RO were warranted; that is, no more than a 10 
percent level of disability was demonstrated for 
cardiomegaly, no more than a 10 percent level of disability 
was demonstrated for hypertension with headaches, and a 
noncompensable level of disability was demonstrated for 
lumbar strain.  Therefore, the July 2006 reductions for the 
three disabilities were proper.  Additionally, there was no 
evidence to suggest that higher ratings were warranted prior 
to November 1, 2006.


ORDER

A 50 percent rating for depression is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

The rating reduction for cardiomegaly was proper; a higher 
rating prior to November 1, 2006, was not warranted; the 
appeal of this issue is denied.

The rating reduction for hypertension with headaches was 
proper; a higher rating prior to November 1, 2006, was not 
warranted; the appeal of this issue is denied.

The rating reduction for lumbar strain was proper; a higher 
rating prior to November 1, 2006, was not warranted; the 
appeal of this issue is denied.


REMAND

The Board finds that further development is necessary on the 
questions of entitlement to higher ratings since November 1, 
2006 for service-connected cardiomegaly, hypertension with 
headaches, and lumbar strain.

The rating reductions that were addressed in the decision 
above came about after the RO took a July 2005 statement by 
the Veteran as a claim for an increase for her service-
connected disabilities.  Accordingly, in addition to the 
issue of the propriety of the three reductions, the issue of 
whether higher evaluations are warranted for those 
disabilities since the effective date of the reduction 
(November 1, 2006) is a remaining aspect of the claims.

A review of the claims file reveals that the Veteran has not 
been provided adequate VCAA notice regarding the three 
increased rating claims.  After the claim was filed in July 
2005, a notice letter was provided to the Veteran but it 
pertained only to her TDIU claim.  In March 2006, another 
notice letter was sent to the Veteran but it pertained only 
to the depression claim.  Lastly, in May 2008, the Veteran 
was sent a notice letter that referenced the three claims.  
However, the letter only partially satisfied the VCAA 
requirements as it was a "cure" letter that was sent in 
response to the Court's recent decision in Vazquez-Flores v. 
Peake.

Therefore, the three claims must be remanded in order to 
ensure proper VCAA notification.  The letter must notify the 
Veteran of the information and evidence necessary to 
substantiate her claims for higher ratings for cardiomegaly, 
hypertension with headaches, and lumbar strain since November 
1, 2006.  In addition to Vazquez-Flores-compliant notice, the 
letter must include which evidence, if any, will be obtained 
by the Veteran and which evidence, if any, will be retrieved 
by VA.  See Quartuccio, 16 Vet. App. at 187.

At the October 2008 hearing, the Veteran submitted relevant 
private treatment records from Beaufort Memorial Hospital.  
On remand, records should be requested from that facility.  
It also appears that the Veteran continues to receive regular 
treatment at the Charleston VAMC.  Updated treatment records 
should be obtained in light of the remand.

More recent treatment records and testimony from the Veteran 
indicate that the disability level of the Veteran's three 
disabilities may have increased in severity.  Thus, in 
addition to proper VCAA notification, the three claims must 
be remanded in order to have the Veteran examined to 
determine the current level of severity of her cardiomegaly, 
hypertension with headaches, and lumbar strain.

Regarding cardiomegaly, a December 2006 private treatment 
record from Beaufort-Jasper-Hampton Comprehensive Health 
Services indicated that the Veteran did not have 
cardiomegaly.  Additionally, a July 2007 VA examination 
reflected no cardiac issues other than prior cardiomegaly.  
The Veteran testified that she has experienced fluttering of 
the heart and chest tightness.  In August 2007, the Veteran 
was seen by VA with complaints of atypical chest pain.  The 
chest pain was reproducible with palpation.  It was noted 
that the chest pain was consistent with costochondritis and 
poorly controlled hypertension.  A stress test was 
recommended.  In September 2007, the results of a stress test 
showed a workload of 7 METs.  Left ventricular ejection 
fraction was calculated as 47 percent.  The impression was 
evidence of myocardial ischemia.  Notably, in January 2008, a 
VA cardiologist found that the chest pain was non-cardiac in 
nature and that the stress test was a false positive.  
Further comment on the stress test was not provided.  Private 
treatment records from Beaufort Memorial Hospital indicated 
that the Veteran did not have acute disease in the chest 
after May 2008 x-rays.  However, after September 2008 x-rays 
of the chest, mild cardiomegaly was in fact diagnosed.

Given the state of the evidence, the Veteran should be 
scheduled for a VA cardiovascular examination in order to 
determine if she does in fact have cardiomegaly or a related 
heart disability other than hypertension.  Additionally, METs 
workload testing has not been made a part of any VA 
examination in connection with the claim.  The METs are 
determined by an appropriate exercise test or by estimation 
by a medical examiner.  Consequently, the determination 
should be made a part of the scheduled examination.

The Board notes that the regulations pertaining to the 
cardiovascular system were amended during the pendency of the 
claim.  71 Fed. Reg. 52457-60 (Sept. 6, 2006).  Effective 
October 6, 2006, section 4.100 was added.  The revision 
primarily concerns the way a VA cardiovascular examination is 
conducted.  Among other things, the section calls for a 
finding in all cases of whether cardiac hypertrophy or 
dilation is present and whether there is a need for 
continuous medication.  Additionally, METs testing is 
generally required in all cases except when certain 
conditions are met primarily pertaining to the ability of the 
Veteran to participate in such testing for health reasons.  
38 C.F.R. § 4.100 (2008).

With respect to the Veteran's hypertension, more recent VA 
records and private records from Beaufort Memorial document 
higher blood pressure readings than were previously of 
record.  Even systolic pressure readings of over 200 are 
seen.  Thus, the cardiovascular examination should also 
address the Veteran's hypertension to determine if it has in 
fact increased in severity.  

Recent treatment records also document continuing treatment 
for complaints of headaches related to the Veteran's 
hypertension.  She testified that the headaches are 
disabling.  Significantly, in an October 2008 treatment 
record from Beaufort Memorial, a diagnosis of migraine 
headaches was provided.  Previously, VA examination reflected 
that the Veteran's headaches were not of the migraine 
variety.  Therefore, the examiner should also address the 
nature and severity of any headaches related to hypertension.

Concerning lumbar strain, the Veteran testified that she 
continues to experience low back pain.  She indicated that 
she also experiences related muscle spasms.  Similar 
complaints have been documented in recent VA treatment 
records.  In July 2007, the Veteran underwent VA examination 
in connection with the claim.  No spasm was noted at that 
time.  Notably, the Veteran exhibited limited motion compared 
to prior examinations, including flexion to 45 degrees and no 
extension.  Nevertheless, the examiner had an impression of a 
normal examination of the lumbar spine because he found that 
the responses were non-physiologic in nature.

In light of the evidence pertaining to the lumbar spine 
claim, the Veteran should be scheduled for another VA 
examination of the thoracolumbar spine to ascertain whether 
she indeed continues to have a normal lumbar spine or whether 
there are orthopedic or neurologic manifestations of her 
disability.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the Veteran's increased rating claims may have a 
bearing on the Veteran's entitlement to a TDIU rating, it 
follows that, any Board action on the claim would be 
premature.  Therefore, the Board will defer consideration of 
the TDIU issue.  Additionally, deferment of the claim will 
allow for consideration by the AOJ of the increase to a 50 
percent rating for depression that is granted in the decision 
above.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a VCAA notice letter to the 
Veteran.  The letter should notify the 
Veteran of the information and evidence 
necessary to substantiate her claims for 
an increased rating for service-connected 
cardiomegaly, hypertension with 
headaches, and lumbar strain (since 
November 1, 2006).  See Vazquez-Flores, 
22 Vet. App. at 37.  Tell the Veteran 
that she must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on employment 
and daily life.  Additionally, notify the 
Veteran that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the Veteran may 
submit that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the 
disabilities.  Provide the Veteran with 
general notice of the potentially 
applicable diagnostic codes, including 
Diagnostic Codes 5237, 7005, 7101, and 
8100.  The letter should also include 
notification of which evidence, if any, 
will be obtained by the Veteran and which 
evidence, if any, will be retrieved by 
VA.  See Quartuccio, 16 Vet. App. at 187.  
The Veteran should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since June 2008) from 
the Charleston VAMC and associate the 
records with the claims folder.

3.  Request treatment records from 
Beaufort Memorial Hospital and from any 
other facility identified by the Veteran.  
Obtain a release from the Veteran as 
necessary.

4.  Schedule the Veteran for a VA 
cardiovascular examination and an 
examination of her thoracolumbar spine in 
order to determine the level of severity 
of her service-connected cardiomegaly, 
hypertension with headaches, and lumbar 
strain.  (Advise the Veteran that failure 
to appear for an examination as 
requested, and without good cause, could 
adversely affect her appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiners.  All necessary tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.

a. Cardiovascular Examination: 
Conduct the tests deemed necessary 
to produce the findings necessary to 
evaluate hypertension with 
headaches.  Determine whether the 
Veteran has migraine headaches as a 
result of hypertension.  
Additionally, comment on whether any 
of the  headaches the Veteran 
experiences due to hypertension are 
prostrating in nature, and, if so, 
describe the frequency with which 
the Veteran experiences such 
headaches in terms of the average 
number of prostrating headaches 
experienced each month.  Identify 
the average length of a prostrating 
headache.

Provide a diagnosis of any heart 
disability that the Veteran suffers 
from, if any, to include 
confirmation of cardiomegaly.  
Conduct METs testing unless it is 
not medically feasible, and note 
whether there is any resulting 
dyspnea, fatigue, angina, dizziness, 
or syncope.  If a laboratory 
determination of METs by exercise 
testing cannot be done for medical 
reasons, an estimate of the level of 
METs at which dyspnea, fatigue, 
angina, dizziness or syncope 
develops should be provided.  Report 
whether there is evidence of chronic 
congestive heart failure or more 
than one episode of acute congestive 
heart failure in the past year.  
Note the percentage of ejection 
fraction due to any left ventricular 
dysfunction.  Determine whether 
there is evidence of cardiac 
hypertrophy or dilation as 
documented by electrocardiogram, 
echocardiogram or chest x-ray, and 
whether continuous medication is 
required.

b. Thoracolumbar Spine Examination:  
Identify all orthopedic and 
neurologic findings related to 
service-connected lumbar strain and 
fully describe the extent and 
severity of those symptoms.  Include 
the range of motion (in degrees) of 
the thoracolumbar spine through all 
planes.  Identify the point at which 
pain begins during tests of motion.  
Note whether there is any pain, 
weakened movement, excess 
fatigability or incoordination on 
movement.  Describe whether pain 
significantly limits functional 
ability during flare-ups or when the 
back is used repeatedly.  Equate all 
functional losses caused by service-
connected lumbar strain due to pain, 
weakness, fatigability, etc., to 
additional degrees of motion lost 
beyond that shown clinically.  State 
whether there is related muscle 
spasm, guarding, or localized 
tenderness and whether those 
symptoms result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  

Identify any associated neurological 
symptoms, including those affecting 
the bowel or bladder, and describe 
any nerve(s) affected, or seemingly 
affected.  Identify each nerve 
affected, or seemingly affected, and 
describe the disability caused 
thereby as equating to mild, 
moderate, moderately severe, or 
severe incomplete paralysis, or 
complete paralysis.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims for an increased 
rating for cardiomegaly, hypertension 
with headaches, and lumbar strain since 
November 1, 2006, as well as the TDIU 
claim.  If any benefit sought is not 
granted, furnish the Veteran with a 
supplemental statement of the case (SSOC) 
and afford her an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


